Case 3:18-cv-00826-GPC-LL Document 23 Filed 05/07/19 PageID.86 Page 1 of 4




Alyson Dykes – Bar #319835
The Law Offices of Jeffrey Lohman, P.C.
4740 Green River Road, Suite 310,
Corona, CA 92880
Tel. (657) 500-4317
Fax: (657) 227-0270
EMAIL: AlysonD@jlohman.com
Attorney fo Plaintiff, QUANG TRAN


                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA


QUANG TRAN,                                       Case No: 3:18-CV-00826-GPC-LL

                 Plaintiff,                       JOINT MOTION TO DISMISS WITH
                                                  PREJUDICE
v.

CAPITAL ONE BANK (USA),N.A.,

                 Defendants.


          Plaintiff, Quang Tran (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of the above-captioned action WITH PREJUDICE, with each party to bear its own

costs and attorney’s fees.

JOINTLY SUBMITTED BY:

     /s/ Stacy H. Rubin (with permission)          /s/ Alyson J. Dykes
     Stacy H. Rubin                                Alyson J. Dykes
     Ballard Spahr LLP                             The Law Offices of Jeffrey Lohman, P.C.
     1980 Festival Plaza Drive, Suite 900          4740 Green River Road, Suite 310
     Las Vegas, NV 89135-2958                      Corona, CA 92880
     rubins@ballardspahr.com                       alysond@jlohman.com
     COUNSEL FOR DEFENDANT                         COUNSEL FOR PLAINTIFF
Case 3:18-cv-00826-GPC-LL Document 23 Filed 05/07/19 PageID.87 Page 2 of 4




                                    Signature Certification

Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and Procedures
Manual, I hereby certify that the content of this document is acceptable to Stacy H. Rubin,
counsel for Defendant, and that I have obtained Ms. Rubin’s authorization to affix her electronic
signature to this document.


Dated: May 7, 2019

                                             By: /s/ Alyson J. Dykes
                                             ALYSON J. DYKES
                                             Attorneys for Plaintiff




                                                2
Case 3:18-cv-00826-GPC-LL Document 23 Filed 05/07/19 PageID.88 Page 3 of 4




                                    CERTIFICATE OF SERVICE


           I hereby certify that on the 7th day of May 2019, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify the following registered

parties:


 Stacy H. Rubin
 Ballard Spahr LLP
 1980 Festival Plaza Drive, Suite 900
 Las Vegas, NV 89135-2958
 rubins@ballardspahr.com
 COUNSEL FOR DEFENDANT




                                                         /s/ Alyson J. Dykes
                                                         Alyson J. Dykes
                                                         The Law Offices of Jeffrey Lohman, P.C.
                                                         4740 Green River Road, Suite 310
                                                         Corona, CA 92880
                                                         T: (657) 500-4317
                                                         F: (657) 227-0270
                                                         E: alysond@jlohman.com
                                                         Attorney for Plaintiff, QUANG TRAN




                                                    3
Case 3:18-cv-00826-GPC-LL Document 23 Filed 05/07/19 PageID.89 Page 4 of 4




                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

QUANG TRAN,                                        Case No: 3:18-CV-00826-GPC-LL

               Plaintiff,                          ORDER ON JOINT MOTION TO
                                                   DISMISS WITH PREJUDICE
v.

CAPITAL ONE BANK (USA), N.A.,
Defendants.


       Plaintiff Quang Tran, and Defendant Capital One Bank (USA), N.A., having filed a Joint

Motion to Dismiss with Prejudice, the Court hereby dismisses this entire action with prejudice.

       IT IS HEREBY ORDERED that this entire action is DISMISSED with prejudice. Each

party shall bear their own costs and attorney’s fees.

       IT IS SO ORDERED.




       Dated: _________________                             _________________________
                                                            Honorable Linda Lopez
                                                            United States Magistrate Judge
